Title: Enclosure I: Extracts from the Report of the Governor of the Territory of the United States North-West of the Ohio, 17 February 1791
From: St. Clair, Arthur
To: 


            Enclosure IExtracts from the Report of the Governor of the Territory of the United States North-West of the Ohio
            
            
              
   
   [Text omitted here since extracts A through Q are identified in the notes to St. Clair’s report (see textual notes to Enclosure, Document viii). As indicated in the above report, TJ arranged the extracts not
 in the sequence in which they occurred in St. Clair’s report but selectively in order to correlate these passages with the categories of land claims described in his report on Vincennes (see Document ii).]


            
          